PER CURIAM
*577Youth appeals a judgment finding him within the jurisdiction of the juvenile court as a result of his unlawful possession of a firearm. In the judgment, the court imposed special probation conditions, including forfeiture of two handguns and a rifle that had been seized from youth's home. Specifically, as to the rifle, the court required that, if it was not sold within 30 days, the rifle would be forfeited. We reject without discussion all of youth's contentions on appeal except for his argument that the juvenile court erred in requiring forfeiture of the rifle that had been seized from his home. Youth argues that the rifle, which had been given to him by one of his parents, was not subject to forfeiture because it was not "possessed, used or available for use to facilitate the offense." ORS 166.279(2).1 The state, for its part, concedes that "[t]he rifle, which was given to youth by his mother, was not and could not have been used to facilitate the offense of unlawful possession of a firearm." See ORS 166.250(2)(a)(A).2 Thus, according to the state, we should reverse and remand the juvenile court's judgment with instructions for the court to delete the portion of the *1246judgment requiring that youth forfeit the rifle. We agree and accept the state's concession.
Reversed and remanded with instructions to delete special probation condition requiring forfeiture of the rifle; otherwise affirmed.

Pursuant to ORS 166.279(2),
"Except as provided in subsection (3) of this section, at the time of sentencing for any criminal offense in which a firearm or other deadly weapon was possessed, used or available for use to facilitate the offense, the court shall declare the weapon to be contraband and order that the weapon be forfeited."


ORS 166.250(2)(a)(A) provides:
"(2) This section does not prohibit:
"(a) A minor, who is not otherwise prohibited under subsection (1)(c) of this section, from possessing a firearm:
"(A) Other than a handgun, if the firearm was transferred to the minor by the minor's parent or guardian or by another person with the consent of the minor's parent or guardian[.]"